Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 are allowed. 
Imaizumi et al. (US 2015/0146020, hereinafter Imaizumi) and Takahashi et al. (US 2018/0149752, hereinafter Takahashi) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Imaizumi and Takahashi fails to teach or suggest “…transmit the first correction information to the external device to enable the external electronic device to generate a second image by correcting the first image using the first correction information, based on the feature of the first correction information not satisfying the designated condition; and generate second correction information having a feature that is at least partially different from the feature of the first correction information by using the first image and the first correction information and transmit the second correction information to the external device to enable the external electronic device to generate a third image by correcting the first image using the second correction information, based on the feature of the first correction information satisfying the designated condition” in combination with all other limitations recited in claim 1.
Independent claims 6, 9, and 13 recite a similarly allowed limitation.
Dependent claims 2-5, 7, 8, 10-12, 14, and 15 are allowed for the reasons stated in their base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imaizumi and Takahashi are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Imaizumi discloses, a determining apparatus of the present invention includes: a feature extracting section configured to extract, as a feature from at least one captured image, at least one piece of information on the at least one captured image out of (i) a piece of information on a blur, (ii) a piece of information on a skew, and (iii) a piece of information on an image type; and a captured image determining section configured to determine whether or not the at least one captured image is suitable for conversion into a compressed image in a platform independent file format, by determining whether or not the extracted feature satisfies a given condition (Abstract, see also col 6 line 63 through col 7 line 25). 
Takahashi discloses generating a first image having a first resolution, searching, by processing circuitry, the first image to determine whether a target object can be identified in the first image, specifying, when it is determined that the target object can be identified in the first image, a region-of-interest in the first image, generating, when it is determined that the target object cannot be identified in the first image, a second image having a second resolution higher than the first resolution, searching, by the processing circuitry, the second image to determine whether the target object can be identified in the second image, and specifying, when it is determined that the target object can be identified in the second image, a region-of-interest in the second image (Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696